Me. Justice Wole
delivered the opinion of the court.
The essential facts of this case are exactly the same as in the case No. 1100 just decided, the suits differing only in amounts and payments. Therefore, a judgment will have to be rendered, following the lines of the judgment in case No. 1100, for the sum of $309 with interest thereon at 1 per cent from November 9, 1912, with costs and disbursements.

Reversed.

Chief Justice Hernández and Justices del Toro and Aldrey concurred.
Mr. Justice Hutchison took no part in the decision of this case.
In this case a motion for reconsideration was filed on June 3, 1914, and is pending decision.